Dismissed and Memorandum Opinion filed October 19, 2006







Dismissed
and Memorandum Opinion filed October 19, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00850-CV
____________
 
RANDY S. McCLENDON, Appellant
 
V.
 
CAMILLE McCLENDON, Appellee
 

 
On Appeal from the 328th District Court
Fort Bend County,
Texas
Trial Court Cause No. 04-CV-138219
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed July 18, 2006.  On October 13, 2006, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed October
19, 2006.
Panel consists of Chief Justice Hedges and Justices Yates and Seymore..